Citation Nr: 0833479	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected migraine headaches for the 
period beginning August 11, 2005.

3.  Entitlement to service connection for right shoulder 
myofascial pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to May 
1997 and from September 1998 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a June 2007 rating decision, the RO increased the 
evaluation of veteran's service-connected migraine headaches 
from noncompensable to 10 percent disabling, effective August 
11, 2005.  Because the increase in the evaluation of the 
veteran's service-connected migraine headache disability does 
not represent the maximum rating available for the condition, 
the veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for right 
shoulder myofascial pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 11, 2005, the veteran's service-connected 
migraine headache disability was manifested by 4 migraine 
episodes during the prior year.

2.  A private treatment record dated August 11, 2005 revealed 
that the veteran's service-connected migraine headache 
disability was manifested by 2 to 3 migraine headaches each 
month.  A November 2006 private treatment record revealed 
that the veteran's service-connected migraine headache 
disability manifested 1 to 2 migraine headaches each week.

3.  There is no evidence, at any point during the period of 
appeal, of migraines with very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for a 30 percent disability evaluation and 
no higher, for the service-connected migraine headaches, for 
the period beginning August 11, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements with respect to the claim for 
service connection and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 2005 to March 2007.  The veteran 
submitted treatment records of the veteran's treatment at the 
Jackson Clinic Professional Association, including the 
treatment records of Drs. A.D., M.S., P.G., and J.R. and 
Nurse Practioner D.H., dated April 2005 to August 2005, and 
the treatment records of Dr. J.S., dated in November 2006.  
The appellant was afforded a VA medical examination in March 
2005.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.  

In a rating decision dated in July 2005, the RO granted 
service connection for migraine headaches and awarded a 
noncompensable evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, effective September 23, 2004, the day 
immediately after separation from service.  Subsequently, in 
a rating decision dated in June 2007, the RO increased the 
evaluation of the veteran's service-connected migraine 
headaches from noncompensable to 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, effective August 
11, 2005.  The veteran seeks an initial compensable 
evaluation, prior to August 11, 2005, and an evaluation in 
excess of 10 percent disabling, for the period beginning 
August 11, 2005, for migraine headaches.

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there is characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

Prior to August 11, 2005

In March 2005 the veteran was afforded a VA C&P examination.  
The veteran reported that she had experienced 4 migraine 
episodes during the prior year.  She indicated that she was 
prescribed Midrin to treat her migraines while in service; 
however she stated that she was not currently prescribed or 
taking any routine medications to treat her migraines.  She 
stated that ibuprofen helps to alleviate her migraine pain.  
The veteran reported that her migraines occur in the right 
temporal region of her head and that the pain lasts for 
approximately 2 to 4 hours with nausea and photosensitivity.

In light of the evidence, the Board finds that an initial 
compensable evaluation for service-connected migraine 
headaches is not warranted.  Prior to August 11, 2005, the 
veteran's migraine headaches manifested approximately 4 
migraine headache attacks a year that were each 2 to 4 hours 
in length.  There was no evidence that the attacks were 
prolonged or were productive of severe economic 
inadaptability.  Accordingly, the Board finds that the 
symptoms of the veteran's migraine headache disability most 
nearly approximate the criteria for a noncompensable 
evaluation and no higher and, therefore, the veteran's claim 
of entitlement to an initial compensable evaluation for 
service-connected migraine headaches is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
initial evaluation for service-connected migraine headaches, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Beginning August 11, 2005

In a private treatment note, dated August 11, 2005, the 
veteran was noted to have complained of migraine headaches 
occurring 2 to 3 times each month.  The veteran indicated 
that the headaches were pounding and located on one side of 
her head.  She stated that she experiences mild dizziness and 
sees spots or "zigzag" prior to the headaches and 
experiences nausea without vomiting with the pain.  The 
private physician prescribed the veteran Maxalt MLT to take 
at the onset of a migraine and prescribed Phenergan for the 
veteran's nausea.

The veteran underwent a private magnetic resonance imaging 
(MRI) scan of the veteran's brain in November 2006.  The MRI 
revealed unremarkable contrast of the brain.  In a subsequent 
private treatment note, dated in November 2006, the veteran 
reported that she was having migraine headaches 1 to 2 times 
each week.  The physician prescribed Topamax to treat the 
veteran's migraines.

As noted above, in a rating decision dated in June 2007, the 
RO increased the veteran's evaluation for service-connected 
migraine headaches from noncompensable to 10 percent 
disabling, for the period beginning August 11, 2005, under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent disabling for the veteran's service-
connected migraine headaches, for the period beginning August 
11, 2005, is warranted.  The veteran's medical treatment 
records reveal that beginning August 11, 2005, the veteran 
was noted to be having migraine headaches 1 to 2 times each 
week and was prescribed Topamax to treat them.  Accordingly, 
the Board finds that the veteran's migraine headaches 
manifest symptoms that most nearly approximate the criteria 
of a 30 percent disabling evaluation, and no higher.  The 
Board notes that as there is no evidence that the veteran's 
migraine headaches are productive of prolonged prostrating 
attacks or severe economic inadaptability an evaluation in 
excess of 30 percent disabling is not warranted.  Therefore, 
an evaluation of 30 percent disabling, and no higher, for 
service-connected migraine headaches is granted for the 
period beginning August 11, 2005.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for the veteran's service-
connected migraine headaches, for the period beginning August 
11, 2005, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board finds that these matters need not be remanded to 
have the RO refer the veteran's claims to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extraschedular ratings.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's migraine headaches 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor her 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing that the 
disability results in marked interference with employment 
beyond that contemplated by the schedular rating criteria.  
Moreover, the veteran's migraine headaches have not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand of these claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for service-
connected migraine headaches is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 30 percent and no higher, 
for the period beginning August 11, 2005, for the service-
connected migraine headaches is granted.


REMAND

The veteran seeks entitlement to service connection for right 
shoulder myofascial pain.  The veteran's service medical 
records reveal that the veteran was treated for right should 
pain in December 2002 while in service.  The veteran was 
diagnosed with cervical spasm. 

In a private treatment note, dated in April 2005, the veteran 
was diagnosed with tendinitis without evidence of a cuff tear 
or labral tear of the right shoulder.  Subsequently, in April 
2005, in another private treatment note, the veteran was 
noted to have some bursitis around the distal supraspinatus 
tendon and the veteran was diagnosed with rotator cuff 
syndrome of the right shoulder.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The veteran was afforded a VA C&P joints examination in April 
2005 in conjunction with her claim for service connection.  
The veteran reported that she began to have shoulder pain 
while in basic training.  She indicated that the pain was 
mostly burning and throbbing pain in her suprascapular region 
which sometimes radiated into the neck but never down the 
arm.  The veteran reported having been treated for shoulder 
pain while in service and that she was treated with a steroid 
trigger point injection post service.  Upon examination the 
veteran's right shoulder was noted to have full pain free 
range of motion.  She had 5/5 strength in her rotator cuff 
musculature with manual testing.  The veteran did have some 
tenderness to palpation over her supraspinatus and along the 
spine of her scapula and along the medial border of her 
scapula.  She did not have any winging of her scapula.  Motor 
strength of her biceps, triceps, wrist flexors and extensors 
was 5/5.  She had good grip strength.  She had normal 
sensation to touch in all dermatomes.  The veteran was 
nontender to palpation over her upper cervical spine.  She 
did have some mild tenderness to palpation over her spinous 
process of her lower cervical spine.  No spinal muscle 
atrophy or spasm were noted.  The examiner diagnosed the 
veteran with  myofascial pain in the right suprascapular 
region and rendered the opinion that it was as likely as not 
related to age-related changes.

The examiner, however, did not render an opinion on whether 
the veteran's right shoulder disorder was as likely as not 
related to the veteran's active duty service and, in 
particular, her treatment for right shoulder pain while in 
service.  As such, the examination is inadequate and the 
claim must be remanded for the veteran to be afforded another 
VA C&P joints examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA Compensation and Pension joint 
examination to determine the nature, 
extent, onset and etiology of any right 
shoulder myofascial pain or other right 
shoulder disorder found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and symptoms of her right 
shoulder disorder and render an opinion 
as to whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's right shoulder myofascial 
pain or other right should disorder found 
is related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided in a report.

2.  Thereafter, readjudicate the 
veteran's claim of service connection for 
right shoulder myofascial pain.  If the 
benefits sought on appeal are not 
granted, the RO should issue the veteran 
and her representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


